Fourth Court of Appeals
                                          San Antonio, Texas
                                      MEMORANDUM OPINION
                                            No. 04-15-00257-CV

                                     In the INTEREST OF N.F.R., a Child

                         From the 57th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013-PA-02004
                                Honorable Martha Tanner, Judge Presiding 1

PER CURIAM

Sitting:            Sandee Bryan Marion, Chief Justice
                    Luz Elena D. Chapa, Justice
                    Jason Pulliam, Justice

Delivered and Filed: July 8, 2015

DISMISSED FOR LACK OF JURISDICTION

           This is an appeal in a case involving the termination of appellant’s parental rights. On

February 9, 2015, Associate Judge Charles E. Montemayor signed an order terminating appellant’s

parental rights. Appellant timely filed a request for a de novo hearing before the referring court.

The record reflects a de novo hearing was held before the referring court on April 20, 2015.

However, the record does not contain an order or judgment signed by the referring court. When a

de novo hearing has been held in the referring court, a signed order or judgment by the referring

court is required to invoke the jurisdiction of this court. See TEX. FAM. CODE ANN. § 201.016(b)

(West 2014).




1
    Senior Judge, sitting by assignment
                                                                                      04-15-00257-CV


       We ordered appellant to either obtain a signed appealable order or judgment from the

referring court or to show cause why this appeal should not be dismissed for want of jurisdiction.

Counsel for appellant filed a response acknowledging that no final appealable order had been

signed by the referring court and asserting this court lacks jurisdiction over the appeal.

       We therefore dismiss the appeal for lack of jurisdiction.


                                                  PER CURIAM




                                                -2-